Citation Nr: 1728121	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  16-47 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for neck pain.

2.  Entitlement to service connection for back pain. 

3.  Entitlement to service connection for a schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April July 1980 to May 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Officer (RO) in Decatur, Georgia. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT


1.  The Veteran's schizoaffective disorder originated during his active military service. 

2.  Alcohol use disorder due to schizoaffective disorder has been present during the period of the claim.

3.  A neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizoaffective disorder with alcohol use disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

With respect the back and neck disorders, all appropriate development to obtain the Veteran's pertinent, available service treatment records and post-service medical records has been completed.  The Board acknowledges that the Veteran was not provided a VA examination and no medical opinion was obtained in response to the back and neck disorders.  However, the Board finds a remand for an etiology opinion is not required.  As discussed below, although the record includes diagnoses related to the back and neck during the period of the claim, the record does not contain an indication that the disorders were present within one year after service, or that the disorders are otherwise related to service.  Therefore, the medical evidence is sufficient to decide the claims, and VA is not obliged to provide an examination or obtain an opinion in response to the claims.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).

With respect to the remaining claim, the Board has granted entitlement to service connection for a psychiatric disorder.  Therefore, no discussion of VA's duty to assist is necessary for this claim.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 510 (West 2014); 38 C.F.R. § 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a).  The law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Psychiatric Disorder 

The Veteran claimed entitlement to service connection for schizophrenia.  He asserted that he experienced depression, was unable to follow orders, was extremely distracted, and heard voices during service.  He reported that he used alcohol to self-medicate.  

His service-treatment records document his in-service treatment for alcohol abuse.  Specifically, he was enrolled in the Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) in December 1980.  An April 1981 disposition form recommended discharge due to his failure to display significant progress toward rehabilitation and to remain free from substance abuse problems.  He was thereafter discharged from service.  

The Veteran was treated for a psychiatric disorder shortly after service.  In September 1982, the Veteran was seen at the VA Medical Center (VAMC) in Seattle, Washington for dysthymic disorder and substance abuse.  It was noted that the Veteran had a previous psychiatric hospitalization at the Little Rock, Arkansas VAMC from October 1981 to April 1982.  A November 1981 medical record noted that the Veteran reported alcohol abuse for one and a half years.  He obtained employment following his discharge from the Little Rock VAMC, but shortly after that he went to Seattle due to employment issues.  He presented to the Seattle VAMC with vague suicidal thoughts and dysphoria.  

Later VA treatment records showed mental health diagnoses.  A March 2015 VA mental health note included diagnoses of schizoaffective disorder, depressed type; alcohol and drug use disorders, in remission; and unspecified anxiety disorder.  

With respect to a nexus opinion, the Veteran was not provided a VA examination.  The only opinion of record was provided by a private psychologist, K.K., Ph.D.  In a September 2016 psychological evaluation, Dr. K. diagnosed schizoaffective disorder, depressive type and alcohol use disorder in remission.  The private psychologist stated that the Veteran started experiencing problematic psychiatric symptoms after he enlisted in the military.  At the examination, the Veteran reported that he displayed intense symptoms of nervousness, anxiety, paranoid thoughts, and delusional thoughts during service.  The psychologist stated that based on his report of past and present symptoms, and a review of the claims file, that it was at least as likely as not that the Veteran was experiencing the development of schizoaffective disorder during military service.  Dr. K. explained that the Veteran's prolonged and involved exposure to weapons and combat training triggered his psychiatric symptoms.  Dr. K. also found that his reliance on alcohol and/or drugs was primarily for self-medication and that his alcohol abuse disorder at least as likely as not developed secondary to his schizoaffective disorder.

Based on the foregoing, the Board finds that service connection for schizoaffective disorder with alcohol use disorder is warranted.  The VA treatment records and the September 2016 private evaluation confirm diagnoses of a schizoaffective disorder and alcohol use disorder.  The Veteran reported that he started experiencing depression and hallucinations during service.  The private psychologist stated that his schizoaffective disorder started in service and that his alcohol use disorder was secondary to his schizoaffective disorder.  The private psychologist provided adequate rationale in support of the opinion and the opinion was based on a review of the Veteran's entire claim file.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection is warranted for schizoaffective disorder with alcohol use disorder.  
Neck and Back Disorders

The Veteran claims that service connection is warranted for neck and back disorders.  The Veteran has provided very little detail regarding a theory of entitlement for either disability.  

The service treatment records do not show evidence of any neck disorder.  There was one complaint of low back pain in January 1981.  The assessment was low back pain, musculature.  There are no other notations in the service treatment records documenting complaints of low back pain.  His April 1981 separation examination revealed a normal spine.  He also affirmatively denied recurrent back pain on his April 1981 separation report of medical history.

The VA treatment records showed diagnoses related to the neck and back.  A June 2006 x-ray of the lumbar spine showed degenerative disc disease.  A June 2006 VA primary care note indicated that the Veteran had ongoing low back pain and was diagnosed in 1999 with arthritis in his neck.  A June 2011 magnetic resonance imaging (MRI) of the lumbar spine revealed multilevel disc degeneration of the lower spine without significant focal disc herniation or high grade central spinal canal stenosis.  A February 2015 MRI of the cervical spine shows multilevel degenerative disc disease with high grade left-sided foraminal stenosis.   

The preponderance of the evidence shows that his neck and back disorders were not present until more than one year after his discharge from service.  Additionally, the record does not include a medical opinion addressing the etiology of his neck or back disorders.  The record does not contain any medical evidence suggesting a direct nexus between the Veteran's military service and his current neck and back disorders.  The Veteran's service treatment records note only one complaint of back pain without any further treatment.  Service treatment records are silent with respect to a neck disorder.  

As noted above, the Veteran has not provided information regarding his claims and the evidence of record does not otherwise suggest that his neck and back disorders may be attributable to service.  Specifically, he has not identified any in-service incidents to which he attributes his current disabilities and the evidence of record does not suggest that the Veteran's neck and back disorders existed since service.  

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

While the Veteran might believe that the claimed disorders were due to the his active service, the evidence does not indicate that neck and back disorders are related to his service, and the record does not suggest that the Veteran, who is a layperson, is competent to determine the cause of these disorders (which are complex disorders not amendable to lay etiologies).  Thus, there is no basis to establish service connection for neck and back disorders.  Therefore, Board finds the preponderance of the evidence indicates the Veteran has not satisfied the requirements to warrant entitlement to service connection for neck and back disorders.  

Although the Board is appreciative of the Veteran's faithful and honorable service to our country, the claims must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.




ORDER

Service connection for schizoaffective disorder with alcohol use disorder is granted. 

Entitlement to service connection for a neck disorder is denied. 

Entitlement to service connection for a back disorder is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


